DETAILED ACTION
EXAMINER'S AMENDMENT
1. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee. 
Authorization for this examiner's amendment was given by applicant’s representative Mr. Roshan K. Bhattarai (Registration No. 70,092) based on telephone interview held on 05/02/2022. 
Amendment to the claims
		Claims have been amended as follow:

	Please replace claim 1 with:
	(Currently Amended)	A method of generating encryption keys on multiple devices, without transferring the keys comprising:
setting a plurality of sender memristors using a plurality of values;
applying a sender reading value to each of the plurality of sender memristors to generate a plurality of sender output values;
determining a plurality of strings plurality of sender output values based on a sender table;
encrypting data with a combination of the plurality of strings 
transmitting the encrypted data to a receiver through a first channel;
transmitting at least one receiver setting value associated with [[the]] at least one sender setting value or at least one receiver reading value associated with [[the]] at least one sender reading value or both to the receiver through a second channel different from the first channel;
applying the at least one receiver setting value or the at least one receiver reading value or both to at least one receiver memristor to generate at least one receiver output value;
using a receiver table to determine the combination of the plurality of strings 
decrypting the encrypted data with the combination of the plurality of strings 

Please replace claim 3 with:
3.	(Currently Amended)	The method of claim 1, wherein:
the encrypting and decrypting employs a Vernam cypher or a one-time pad;  
the combination of the plurality of strings 
the first channel is closed during the encrypting and the decrypting; and
during the transmitting of the encrypted data, the combination of the plurality of strings 


5.	(Cancelled)	

Please replace claim 10 with:
10.	(Currently Amended)	A system used for generating encryption keys on multiple devices and for encrypted data transfer between two or multiple devices comprising:
a sender including a plurality of memristors a plurality of sender setting values [[value]] or a plurality of sender reading [[value]] values or both, a sender encryption engine and a sender table;
a receiver including at least one receiver memristor, a receiver decryption engine, and a receiver table;
a first channel coupling the sender and the receiver; and
a second channel, different from the first channel, coupling the sender and the receiver, wherein:
the sender generator applies the plurality of sender setting [[value]] values or the plurality of sender reading [[value]] values or both to the plurality of sender memristors to cause the plurality of sender memristors to generate a plurality of sender output [[value]] values,
the sender applies the plurality of the values to the sender table to create a plurality of strings 
the sender encryption engine encrypts data using a combination of the plurality of strings 
the sender transmits the encrypted data to the receiver over the first channel to the receiver,
the sender transmits at least one receiver setting value associated with [[the]] at least one setting value or at least one receiver reading value associated with [[the]] at least one reading value or both to the receiver over the second channel,
the receiver generator applies the at least one receiver setting value or the at least one receiver reading value or both, to the at least one receiver memristor to cause the receiver memristor to generate at least one receiver output value,
the receiver applies the at least one receiver output value to the receiver table to create the combination of the plurality of strings 
the receiver decryption engine generates the data from the encrypted data using the combination of the plurality of strings 

Please replace claim 13 with:
13.	(Currently Amended)	The system of claim 10, wherein:
the encryption engine and the decryption engine employ a one-time pad encryption algorithm;
the system further comprises at least one relay to disable the first channel when the encryption engine or the decryption engine is operating; and
the plurality of sender memristors causes the sender table to generate a completely random string of characters for each encryption.

15.	(Cancelled).	
2.	This office action is in response to interview conducted between examiner and applicant’s representative on 05/02/2022. Claims 1, 3, 10, and 13 are amended. Claims 5 and 15 are canceled. Claims 1-4, 5-14, and 16-18 are pending.
The text of those sections of Title 35 U.S. Code not included in this section can be found
in the prior office action.
Claims 1-4, 6-14, and 16-18 are allowed. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Remarks
4. 	Applicant’s agreements regarding examiner amendments and filing eTD on 05/13/2022 is led to the application is in condition to be allowed. 
5. 	The rejection of claims under 35 U.S.C. 103 in view of examiner amendments to the claims have been considered and the 103 rejection of the claims are withdrawn. Therefore rejection of the claims under 103 are withdrawn by the examiner.

Double Patenting
6.	 Double Patenting: In the interview initiated by Examiner on 05/02, 2022, Examiner called the applicant’s attorney to discuss with the applicant that the instant application is being rejected under provisional non-statutory double patenting rejection as being unpatentable over U.S. Applications 16672044. However, applicant has agreed to file Terminal Disclaimer. Applicant has filed Terminal Disclaimer on 05/13/2022 and was approved on 05/13/2022 which is sufficient to overcome provisional non-statutory double patenting rejection.
Terminal Disclaimer
7. 	The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Applications 16672044 have been reviewed and are approved on 05/13/2022. The terminal disclaimer has been recorded.

Allowable Subject Matter
8. 	Independent claims 1 and 10 are allowed over prior art of record. Dependent claims 2-4, 6-9, 11-14, and 16-18 depend on the above-mentioned independent claims 1 and 10 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13, 17 and 18 are allowed in view of the prior art.
The closest relevant prior art of Cambou et al. (US 2020/0213140), discloses encrypting communication between a server and client devices using keyless encryption schemes, in view of Kvatinsky et al. (US 2018/0316493), discloses hashing a message, comprises using an array of individually selectable memristor cells; fails to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: “a challenge by random selection of a plurality of basic algorithmic blocks from a set of basic algorithmic blocks stored on the server; transmitting, by the authentication module, the determined convention under a textual form to a user terminal for presentation to the user; and
registering, by the authentication module, the determined convention by storing the convention in a database in communication with the authentication module and further updating the database to associate the convention with a user identifier identifying the user, the determined convention being under executable form to be used for authenticating the user to access the service”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claim 10 recites similar limitations as claim 1 above.
Dependent claims 2-4, 6-9, 11-14, and 16-18 depend upon the above-mentioned allowed independent claims 1 and 10 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

13.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. BR 112019019854 disclosing obtaining, by a transmission device, a target construction sequence, wherein the target construction sequence includes an ordered sequence and / or a quantized sequence, the ordered sequence is a sequence obtained after channel sequence numbers are sorted based on channel reliability.
Makala et al. 2017 IEEE WiSPNET, "A Fast Encryption and Compression
Technique on SMS Data" disclosing performing compression at a faster rate with consuming no additional storage data structures, which is feasible in all conditions for both compressing and securing SMS messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437